Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 11-12 of Remarks filed on 11/04/2020, with respect to claim 16, have been considered but are moot because new passages cited from the current prior art and a new tertiary reference are being used in the current rejection.

Claim Rejections - 35 USC § 112
	In view of Applicant’s arguments and amendment, filed on 11/04/2020, the 112(a) rejections to all claims are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19, 21, 23-24, 26, 28-29, 31, 33-34, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190380096) in view of Yang (US 20200044796), and further in view of Nazar (US 20110249578).

Regarding claim 16, Zhang  discloses that “A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base stations {by a higher layer signaling}, first information associated with a delta value for a physical uplink control channel (PUCCH) format and second information associated with number of PUCCH symbols for the PUCCH format (Zhang, in at least [0355]: equation teaches pathloss (PL), ΔF_FUCCH, which can be a delta value used in PUCCH uplink power control); identifying a transmission power for uplink control information based on a PUCCH transmission power adjustment component and the delta value, wherein the PUCCH transmission power adjustment component is identified by the number of PUCCH symbols (Zhang, in at least [0233]: By introducing into a calculation formula of uplink power of a PUCCH a component which is correlated with a number of symbols occupied by the PUCCH in one slot, a transmit power of the PUCCH can be adjusted according to the number of symbols occupied by the PUCCH, thereby keeping a stable PUCCH coverage in the case of different numbers of symbols; and [0383]: Equation for PPUCCH wherein ΔF_PUCCH is a component value whose value increases as the number of symbols decreases,…): and transmitting, to the base station, the uplink control information on a PUCCH of the PUCCH format in the PUCCH symbols based on the identified transmission power (Zhang, in at least [0233]: By introducing into a calculation formula of uplink power of a PUCCH a component which is correlated with a number of symbols occupied by the PUCCH in one slot, a transmit power of the PUCCH can be adjusted according to the number of symbols occupied by the PUCCH, thereby keeping a stable PUCCH coverage in the case of different numbers of symbols).”
	Zhang does not expressly disclose that receiving, from a base stations by a higher layer signaling…
Yang teaches that “receiving, from a base stations by a higher layer signaling…. and second information associated with number of PUCCH symbols for the PUCCH format (Yang, in at least last 5 lines: … or a position (starting point, the number of symbols, ending position) of the reference signal may be obtained through at least one of: predefinition, higher-layer RRC signaling, or physical layer DCI signaling).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yang’s teaching in the method or device of Zhang so that the parameters needed for calculating uplink transmission power can be properly transmitted to a mobile device via proper RRC signaling.
Zhang and Yang do not expressly teach that wherein the delta value is identified by the first information, the number PUCCH symbols is identified by the second information, and the PUCCH transmission power adjustment component is inversely proportional to the number of PUCCH symbols.
Nazar teaches that “wherein the delta value is identified by the first information, the number PUCCH symbols is identified by the second information, and the PUCCH transmission power adjustment component is inversely proportional to the number of PUCCH symbols (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Naar’s teaching in the method or device of Zhang and Yang so that the PUCCH uplink transmission power can be appropriately adjusted inversely proportional to the number of symbols so as to maintain the total transmission power within a predetermined limit without saturating the power amplifier(s).

Regarding claim 18, Nazar further teaches that “The method of claim 16, wherein a value of the PUCCH transmission power adjustment component increases case that the number of PUCCH  symbols decreases, and a value of the PUCCH transmission power adjustment component decreases in case that the number of PUCCH symbols increases (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information).”

Regarding claim 19, Zhang further discloses that “The method of claim 18, wherein the value of the PUCCH transmission power adjustment component increases non-linearly case that the number of PUCCH symbol decreases (Nazar, in at least [0183]: … The transmission power may be based on the number of RI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information, wherein dividing by number of symbols is not a linear operation).”

Regarding claim 36, Zhang further discloses that “The method of claim 16, wherein the delta value is identified per a PUCCH format (Zhang, in at least [0355]: equation teaches pathloss (PL), ΔF_FUCCH, and 10log10(T1), which can be a delta value used in PUCCH uplink power control, wherein all variables are used in calculated in PPUCCH and hence in PUCCH format).”

Regarding claim 37, Zhang further discloses that “The method of claim 16, wherein the delta value is configured as one value among a plurality of integer values (Zhang, in at least [0355]: equation teaches pathloss (PL), ΔF_FUCCH, and 10log10(T1), which can be a delta value used in PUCCH uplink power control, wherein PL is in unit of dBm, ΔF_FUCCH +/- 1, and T1 is an  integer not greater than 14 ([0366])).”

Regarding claim 21, Zhang teaches “(Zhang, in at least Fig. 10 and [0245] & [0441]: a New Radio node, a UE, transceivers 1018 & 1054),” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 16 above.

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16 above.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.

Regarding claim 31, Zhang teaches “(Zhang, in at least Fig. 10 and [0245] & [0441]: a New Radio node which is a base station, a UE, transceivers 1018 & 1054),” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 16 above.

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 18 above.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 36 above.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 37 above.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 36 above.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 37 above.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 36 above.
Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 37 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        /